DETAILED ACTION
This Office Action is in response to the RCE filed on 12/20/21.
Claims 1-20 are pending claims; Claims 1, 13 and 17 are independent claims. This action is made Non-final. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al. (US 2018/0173372 A1; hereinafter as Greenspan) in view of Colby et al. (US 2016/0171734 A1; hereinafter as Colby) further in view of Bauchot et al. (US 2017/0286373 A1; hereinafter as Bhatia) and Letchford (US 2012/0089488 A1; hereinafter as Letchford).

As to claim 1, Greenspan teaches:
A method (see ¶¶ 0004-0006), comprising: 
tracking, by a computer device, movements of a user viewing a dashboard containing visualizations (see Fig. 3 and ¶ 0047; eye tracking technology is used to detect the most used visualization contained in the dashboard, the tracked user input comprises user navigation between graphs, user interaction with graphs, and the like.  See Fig. 1 and ¶ 0059; obtain feedback on the generated dashboard, the feedback may be obtained with eye tracking; gaze tracking algorithms calibrated to track which portion of the screen a user is viewing)
generating, by the computer device, heatmaps having hotspots onto the dashboards in view of the tracked movements of the user (see ¶ 0059; generate heat maps indicating an amount of time a user’s eye dwells upon different portions of the display screen).
Greenspan does not explicitly discloses:
generating, by the computer device, bounding boxes around the hotspots; 
mapping, by the computer device, the bounding boxes to the visualizations.
In the same field of endeavor of graphical representation, Colby discloses a computer program product and a method for generating graphical representation (see Fig. 5 and ¶ 0013; heat-map) comprising:
generating, by the computer device, bounding boxes around the hotspots (see ¶ 0013-0014; a visual representation of the analytics data such as heat-map is displayed directly over the user interface; Figure 5 illustrates a bounding box around hotspot 510.  Fig. 6B and ¶ 0026; heat-map is illustrated in which the color, hue, intensity is varies for the highlighting associated with elements 610, 612, 614); 
mapping, by the computer device, the bounding boxes to the visualizations (see Fig. 5 and ¶ 0027, 0013-0014; a visual representation of the analytics data such as heat-map is displayed directly over the user interface).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Greenspan and the teaching of Colby together to provide graphical user interface having the feature of superimposing the statistic overlay directly over the user interface elements using heat-map as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to heatmap representation of the user’s navigation, and the advantages described in Colby that provides an improved user interfaces for displaying analytics data (Colby: see ¶ 0004).  
Greenspan and Colby do not appear to teach:
creating, by the computing device, a timeline of the visualization looked at by the user with a tree diagram listing the hotspots which correspond to the bounding boxes; and 
generating automatically, by the computing device, a story or an exploration from the tree diagram.  
In the same field of graphical representation, Bauchot discloses a computer program product and a method for generating graphical representation (see Fig. 1 and ¶ 0003-0005; graphical hotspot program) comprising:
creating, by the computing device, a timeline of the visualization looked at by the user with a tree diagram listing the hotspots which correspond to the bounding boxes (see Fig. 5 and ¶¶ 0029-0034; Fig. 5 shows an example of a hotspot graph, in the graph, nodes 104, 106, 108, 112 representing hotspots and an ‘other spot 102 identified within the document 102 are connected through arcs 113.  The direction of navigation to an form the nodes 114-122, representing hotspots 1-4 and ‘other’ in the document 102 is indicated by arrow heads.  the arrow heads also represent a directed edge for travel from a node to another node; a probability of navigating between specific nodes (hotspots and other spot) is shown next to each arc.   see ¶ 0013; each of the hotspots is represented in a graph by a single node.  Fig. 2 and ¶ 0036; the graphical hotspot program creates a hotspot graph based on a hotspot list {~tree diagram listing the hotspots}); and 
generating automatically, by the computing device, a story or an exploration from the tree diagram (see Fig. 7 and ¶ 0038; Directed edges (for example, 125 and 126 in FIG. 7) representing navigation from one hotspot to another hotspot or spot are created by the graphical hotspot program (step 232). The directed edges are a boundary of the hotspot the user clicks on and is directional. For example in FIG. 7, hotspot three 106 may have at least a first directed edge 125 and a second directed edge 126. The first directed edge may indicate that the user is about to navigate to hotspot four 104. The second directed edge may indicate that the user is about to navigate to hotspot one 108, hotspot two 112 or ‘other’ spot 110. The hotspots are then linked through arcs 113 to connect the directed edges of the hotspots together (step 234). The directed edges are represented in the hotspot graph by the arrow heads.  ¶ 0040; If the monitoring of the user detects a user about to navigate from the hotspot or ‘other’ spot, that the user is currently in (step 206), a list of hotspots or ‘other’ spot which has the highest probability of being traveled to, based on the graph of hotspots is displayed to the user (step 208), for example through interface 55.  See ¶ 0041; For example, based on FIG. 5, if a user was in hotspot one 108 and was clicking on another portion of the document, a display of the mostly likely hotspots navigated to from hotspot one 108 would be displayed to the user. In this case, the list would include the ‘other’ spot 110, hotspot two 112 and hotspot three 106. The list is preferably ranked based on the likelihood of navigating to the next hotspot (e.g. greatest probability) based on at least accumulated user interaction through history elements. While three spots are discussed, the number of spots on the list may vary).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Greenspan as modified by Colby and the teaching of Bauchot together to provide graphical user interface having the feature of hotspot graph as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to hotspot representation of the user’s navigation, and the advantages described in Bauchot that provides a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).  
Greenspan, Colby, Bauchot do not expressly teach wherein a size of a hotspot of the hotspots is related to an amount of interaction time by the user with respect to a visualization of the visualizations.  However, this deficiency is disclosed by Letchford.
Specifically Letchford discloses a method for displaying hotspots within a virtual shopping environment (see ¶ 0053; such visualizations may be used to identify “hot spots” within the virtual shopping environment, i.e., elements of the environment that attracted the attention of one or more participants).  With respect to claim 1, Letchford discloses wherein a size of a hotspot of the hotspots is related to an amount of interaction time by the user with respect to a visualization of the visualizations (see ¶ 0052; these visualizations can include modification of the displayed virtual shopping environment to reflect the amount of time that participants spend gazing at particular objects.  For example, “hot spots” of visual attention may be recolored or have a colored cloud superimposed over the hot spots with the extent of gazing (e.g., cumulative time spend gazing at the region) being represented in terms of the size, color, color intensity or opacity of the cloud, to provide a readily recognized graphical means of presenting eye gaze data on the display).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Greenspan as modified by Colby/Bauchot and the teaching of Letchford together to provide graphical user interface having a size of a hotspot representing an amount of interaction time by a user as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both teach hot spots representing user interaction data (i.e., eye gaze time), and the advantages described in Letchford that provides a readily recognized graphical means of presenting eye gaze data on the display (Letchford: see ¶ 0052).

As to claim 2, the rejection of claim 1 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the mapping the bounding boxes to the visualizations includes comparing a set of coordinates of the visualizations to a set of coordinates of the bounding boxes (Colby: see Fig. 5 and ¶¶ 0013-0014, 0027; a visual representation of the analytics data such as heat-map is displayed directly over the user interface).  Although Colby does not explicitly use the term coordinates, one of ordinary skill in the art, would have realized to implement this claimed feature since in order to directly superimpose the visual representation of the analytics data such as heat-map over the user interface elements as illustrated in Figure 5, a set of coordinates of the visual presentation (i.e., heatmap) and the underlying user interface elements need to be compared.  One would be motivated to implement such a combination to provide an improved user interfaces for displaying analytics data (Colby: see ¶ 0004).

As to claim 3, the rejection of claim 1 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: ranking, by the computer device, the visualizations in order of a number of views by the user (Greenspan: see ¶ 0026, 0029, 0031, 0059; metrics including ranking.  Colby: see ¶ 0026: heat-map is illustrated in Fig. 6B in which the color, hue, intensity is varies for the highlighting associated with elements 610, 612, 614).  Although Colby does not use the term ranking, one would be motivated to implement such a combination to provide an improved user interfaces for displaying analytics data (Colby: see ¶ 0004) and because Colby suggests that using various color/hue/intensity to represent the analytic data (Colby: see ¶ 0026).

As to claim 4, the rejection of claim 1 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: reducing, by the computer device, the visualizations to a list of concepts (Colby: see ¶ 0033; restricting other tenants from accessing a particular tenant’s data using the tenant’s identifier as a filtering criterion.  Bauchot: see ¶¶ 0040-0041; a list of hotspot whit has the highest/greatest probability of being travelled to is displayed).  Although Colby and Bauchot do not use the term “reducing the visualizations”, one would be motivated to implement such a combination to because the list of hotspot is displayed based on the highest/greatest probability does not have the hotspot with zero probability.  The motivation for the combination is to provide an improved user interfaces for displaying analytics data (Colby: see ¶ 0004) and to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).

As to claim 5, the rejection of claim 4 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: creating, by the computer device, a concept tree diagram from the list of concepts (Bauchot: see Figs. 5, 7 and ¶ 0029-0033; hotspot graphs).  It would have been obvious to one of ordinary skill in the art to generate a concept tree diagram to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).

As to claim 6, the rejection of claim 5 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: translating, by the computer device, the list of concepts into columns of datasets (Bauchot: see and ¶ 0039; the graphical hotspot program 66 monitors user actions and stores each action as a history element in a repository (step 204), for example repository 53. It should be noted that the history elements are subjected to a first in first out a method for organizing and manipulating history elements, where the oldest (first) entry, or ‘head’ of the queue, is processed first).  It would have been obvious to one of ordinary skill in the art to generate a list of concept into columns of datasets to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).

As to claim 8, the rejection of claim 4 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the visualizations are reduced to the list of concepts by comparing columns of datasets mapped in slots of the visualizations to predefined concept data (Colby: see ¶ 0033; restricting other tenants from accessing a particular tenant’s data using the tenant’s identifier as a filtering criterion.  Bauchot: see ¶¶ 0040-0041; a list of hotspot which has the highest/greatest probability of being travelled to is displayed).  Although Colby and Bauchot do not use the term “reducing the visualizations”, one would be motivated to implement such a combination to because the list of hotspot is displayed based on the highest/greatest probability does not have the hotspot with zero probability.  The motivation for the combination is to provide an improved user interfaces for displaying analytics data (Colby: see ¶ 0004) and to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).

As to claim 9, the rejection of claim 1 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the tracked movements of the user include eye movements and gestures from the user (Greenspan: see ¶ 0059; feedback is obtained with eye tracking.  ¶ 0060; the feedback includes user interactions with the dashboard).  

As to claim 10, the rejection of claim 1 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the hotspots are detected in the heatmaps by the computing device through a computer vision model (Greenspan: see ¶ 0059; generate heat maps indicating an amount of time a user’s eye dwells upon different portions of the display screen.  Colby: see Fig. 5 and ¶ 0027, 0013-0014; a visual representation of the analytics data such as heat-map is displayed directly over the user interface). One would be motivated to implement such a combination to provide an improved user interfaces for displaying analytics data (Colby: see ¶ 0004).

As to claim 11, the rejection of claim 1 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the tree diagram groups commonly viewed hotspots together (Bauchot: see Fig. 7 and ¶ 0013; Hotspots are portions of a document, for example a document containing text, numbers, symbols, pictures, video; a spreadsheet; a presentation; or other document, which are read and edited significantly more than other portions of the document. Each of the hotspots is represented in a graph by a single node. The portions of the document that are not receiving navigation above a designated threshold are deemed as ‘other’ and may include multiple locations within the document and are grouped together in a hotspot graph as a single node of the graph representing “elsewhere in the document”).  It would have been obvious to one of ordinary skill in the art to group data together to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).

As to claim 12, the rejection of claim 1 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the computing device includes software provided as a service in a cloud environment (Greenspan: see ¶ 0020, 0133; cloud environments).  

As to claim 13, claim 13 is directed towards a computer program product comprising one or more computer readable storage media having instructions collectively stored on the one or more computer readable storage media (Greenspan: see ¶ 0023), the program instructions executable to implement the method steps as claimed in claim 1; therefore, is rejected under similar rationale. Greenspan, Colby, Bauchot, and Letchford further disclose:
track movements of a user viewing a dashboard of visualizations (Greenspan: see Fig. 3 and ¶ 0047; eye tracking technology is used to detect the most used visualization contained in the dashboard, the tracked user input comprises user navigation between graphs, user interaction with graphs, and the like.  See Fig. 1 and ¶ 0059; obtain feedback on the generated dashboard, the feedback may be obtained with eye tracking; gaze tracking algorithms calibrated to tack which portion of the screen a user is viewing); 
generate heatmaps onto visualizations in the dashboards from the tracked movements of the user (Greenspan: see ¶ 0059; generate heat maps indicating an amount of time a user’s eye dwells upon different portions of the display screen); 
analyze the heatmaps to detect hotspots in the heatmaps (Colby: see ¶ 0013-0014; a visual representation of the analytics data such as heat-map is displayed directly over the user interface;  Fig. 6B and ¶ 0026; heat-map is illustrated in which the color, hue, intensity is varies for the highlighting associated with elements 610, 612, 614); 
create boundaries around the hotspots (Colby: see Figure 5 illustrates a bounding box around hotspot 510); 
map the boundaries to the visualizations (Colby: see Fig. 5 and ¶ 0027, 0013-0014; a visual representation of the analytics data such as heat-map is displayed directly over the user interface); 
determine which select visualizations of the visualizations were consumed by the user by comparing coordinates of the mapped boundaries to coordinates of the select visualizations (Colby: see Fig. 6B and ¶ 0026; heat-map is illustrated in which the color, hue, intensity is varies for the highlighting associated with elements 610, 612, 614); 
generate a tree diagram listing the select visualizations which illustrates an order of consumption of the select visualization and create a sequence of the select visualizations looked at by the user (Bauchot: see Fig. 5 and ¶¶ 0029-0034; Fig. 5 shows an example of a hotspot graph, in the graph, nodes 104, 106, 108, 112 representing hotspots and an ‘other spot 102 identified within the document 102 are connected through arcs 113.  The direction of navigation to an form the nodes 114-122, representing hotspots 1-4 and ‘other’ in the document 102 is indicated by arrow heads.  the arrow heads also represent a directed edge for travel from a node to another node; a probability of navigating between specific nodes (hotspots and other spot) is shown next to each arc.   see ¶ 0013; each of the hotspots is represented in a graph by a single node.  Fig. 2 and ¶ 0036; the graphical hotspot program creates a hotspot graph based on a hotspot list {~tree diagram listing the hotspots}); and 
generate automatically a story or exploration from the tree diagram (Bauchot: see Fig. 7 and ¶ 0038; Directed edges (for example, 125 and 126 in FIG. 7) representing navigation from one hotspot to another hotspot or spot are created by the graphical hotspot program (step 232). The directed edges are a boundary of the hotspot the user clicks on and is directional. For example in FIG. 7, hotspot three 106 may have at least a first directed edge 125 and a second directed edge 126. The first directed edge may indicate that the user is about to navigate to hotspot four 104. The second directed edge may indicate that the user is about to navigate to hotspot one 108, hotspot two 112 or ‘other’ spot 110. The hotspots are then linked through arcs 113 to connect the directed edges of the hotspots together (step 234). The directed edges are represented in the hotspot graph by the arrow heads.  ¶ 0040; If the monitoring of the user detects a user about to navigate from the hotspot or ‘other’ spot, that the user is currently in (step 206), a list of hotspots or ‘other’ spot which has the highest probability of being traveled to, based on the graph of hotspots is displayed to the user (step 208), for example through interface 55.  See ¶ 0041; For example, based on FIG. 5, if a user was in hotspot one 108 and was clicking on another portion of the document, a display of the mostly likely hotspots navigated to from hotspot one 108 would be displayed to the user. In this case, the list would include the ‘other’ spot 110, hotspot two 112 and hotspot three 106. The list is preferably ranked based on the likelihood of navigating to the next hotspot (e.g. greatest probability) based on at least accumulated user interaction through history elements. While three spots are discussed, the number of spots on the list may vary).  
Thus, combining Greenspan, Colby, Bauchot, and Letchford would meet the claimed limitations for the same reasons as set forth in the foregoing rejection of claim 1.

As to claim 14, the rejection of claim 13 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: reduce the selected visualizations to a list of concepts (Colby: see ¶ 0033; restricting other tenants from accessing a particular tenant’s data using the tenant’s identifier as a filtering criterion.  Bauchot: see ¶¶ 0040-0041; a list of hotspot which has the highest/greatest probability of being travelled to is displayed).  Although Colby and Bauchot do not use the term “reducing the visualizations”, one would be motivated to implement such a combination to because the list of hotspot is displayed based on the highest/greatest probability does not have the hotspot with zero probability.  The motivation for the combination is to provide an improved user interfaces for displaying analytics data (Colby: see ¶ 0004) and to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).

As to claim 15, the rejection of claim 14 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: generate a concept tree diagram from the list of concepts (Bauchot: see Figs. 5, 7 and ¶ 0029-0033; hotspot graphs).  It would have been obvious to one of ordinary skill in the art to generate a concept tree diagram to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).  

As to claim 16, the rejection of claim 14 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the story or the exploration includes columns of related datasets from the concept tree diagram (Bauchot: see and ¶ 0039; the graphical hotspot program 66 monitors user actions and stores each action as a history element in a repository (step 204), for example repository 53. It should be noted that the history elements are subjected to a first in first out a method for organizing and manipulating history elements, where the oldest (first) entry, or ‘head’ of the queue, is processed first).  It would have been obvious to one of ordinary skill in the art to generate a list of concept into columns of datasets to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).  

As to claim 17, claim 17 is directed towards A system comprising: a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to implement the method steps as claimed in claim 1 (Greenspan: see Fig. 10 and ¶ 0022); therefore, is rejected under similar rationale. Greenspan, Colby, Bauchot, and Letchford further disclose:
track movements of a user viewing a plurality of dashboards (Greenspan: see Fig. 3 and ¶ 0047; eye tracking technology is used to detect the most used visualization contained in the dashboard, the tracked user input comprises user navigation between graphs, user interaction with graphs, and the like.  See Fig. 1 and ¶ 0059; obtain feedback on the generated dashboard, the feedback may be obtained with eye tracking; gaze tracking algorithms calibrated to tack which portion of the screen a user is viewing); 
generate heatmaps onto visualizations in the dashboards from the tracked movements of the user (Greenspan: see ¶ 0059; generate heat maps indicating an amount of time a user’s eye dwells upon different portions of the display screen); 
analyze the heatmaps to detect hotspots in the heatmaps (Colby: see ¶ 0013-0014; a visual representation of the analytics data such as heat-map is displayed directly over the user interface;  Fig. 6B and ¶ 0026; heat-map is illustrated in which the color, hue, intensity is varies for the highlighting associated with elements 610, 612, 614); 
create boundaries around the hotspots (Colby: see Figure 5 illustrates a bounding box around hotspot 510); 
map the boundaries to the visualizations (Colby: see Fig. 5 and ¶ 0027, 0013-0014; a visual representation of the analytics data such as heat-map is displayed directly over the user interface); 
determine which select visualizations of the visualizations were consumed by the user by comparing coordinates of the mapped boundaries to coordinates of the select visualizations (Colby: see Fig. 6B and ¶ 0026; heat-map is illustrated in which the color, hue, intensity is varies for the highlighting associated with elements 610, 612, 614); 
generate a tree diagram listing the hotspots which correspond to the select visualizations and illustrating an order of consumption of the select visualizations, wherein the order of consumption is the interaction and the tree diagram represents a timeline of the select visualizations looked at by the user (Bauchot: see Fig. 5 and ¶¶ 0029-0034; Fig. 5 shows an example of a hotspot graph, in the graph, nodes 104, 106, 108, 112 representing hotspots and an ‘other spot 102 identified within the document 102 are connected through arcs 113.  The direction of navigation to an form the nodes 114-122, representing hotspots 1-4 and ‘other’ in the document 102 is indicated by arrow heads.  the arrow heads also represent a directed edge for travel from a node to another node; a probability of navigating between specific nodes (hotspots and other spot) is shown next to each arc.   see ¶ 0013; each of the hotspots is represented in a graph by a single node.  Fig. 2 and ¶ 0036; the graphical hotspot program creates a hotspot graph based on a hotspot list {~tree diagram listing the hotspots}); 
reduce the select visualizations to a list of concepts based on columns of data mapped to the visualizations (Colby: see ¶ 0033; restricting other tenants from accessing a particular tenant’s data using the tenant’s identifier as a filtering criterion.  Bauchot: see ¶¶ 0040-0041; a list of hotspot which has the highest/greatest probability of being travelled to is displayed); 
generate a concept tree diagram listing the concepts (Bauchot: see Figs. 5, 7 and ¶ 0029-0033; hotspot graphs); and 
generate automatically a story or an exploration of a narrative over a time-bound session of the tracking from the concept tree diagram (Bauchot: see Fig. 7 and ¶ 0038; Directed edges (for example, 125 and 126 in FIG. 7) representing navigation from one hotspot to another hotspot or spot are created by the graphical hotspot program (step 232). The directed edges are a boundary of the hotspot the user clicks on and is directional. For example in FIG. 7, hotspot three 106 may have at least a first directed edge 125 and a second directed edge 126. The first directed edge may indicate that the user is about to navigate to hotspot four 104. The second directed edge may indicate that the user is about to navigate to hotspot one 108, hotspot two 112 or ‘other’ spot 110. The hotspots are then linked through arcs 113 to connect the directed edges of the hotspots together (step 234). The directed edges are represented in the hotspot graph by the arrow heads.  ¶ 0040; If the monitoring of the user detects a user about to navigate from the hotspot or ‘other’ spot, that the user is currently in (step 206), a list of hotspots or ‘other’ spot which has the highest probability of being traveled to, based on the graph of hotspots is displayed to the user (step 208), for example through interface 55.  See ¶ 0041; For example, based on FIG. 5, if a user was in hotspot one 108 and was clicking on another portion of the document, a display of the mostly likely hotspots navigated to from hotspot one 108 would be displayed to the user. In this case, the list would include the ‘other’ spot 110, hotspot two 112 and hotspot three 106. The list is preferably ranked based on the likelihood of navigating to the next hotspot (e.g. greatest probability) based on at least accumulated user interaction through history elements. While three spots are discussed, the number of spots on the list may vary).  
Thus, combining Greenspan, Colby, Bauchot, and Letchford would meet the claimed limitations for the same reasons as set forth in the foregoing rejection of claim 1

As to claim 18, the rejection of claim 17 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the hotspots are reduced to the list of concepts by comparing data mapped to the visualizations to predefined concept data (Colby: see ¶ 0033; restricting other tenants from accessing a particular tenant’s data using the tenant’s identifier as a filtering criterion.  (Bauchot: see Figs. 5, 7 and ¶ 0029-0033; hotspot graphs)).  Although Colby and Bauchot do not use the term “reducing the visualizations”, one would be motivated to implement such a combination to because filtering data can be used to filtering or reducing visualizations.  The motivation for the combination is to provide an improved user interfaces for displaying analytics data (Colby: see ¶ 0004) and to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).  

As to claim 19, the rejection of claim 17 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the exploration illustrates related datasets from the concept tree diagram (Bauchot: see and ¶ 0039; the graphical hotspot program 66 monitors user actions and stores each action as a history element in a repository (step 204), for example repository 53. It should be noted that the history elements are subjected to a first in first out a method for organizing and manipulating history elements, where the oldest (first) entry, or ‘head’ of the queue, is processed first).  It would have been obvious to one of ordinary skill in the art to generate a list of concept into columns of datasets to provide a user interface that allows the user to identify through statistics relating to user interaction and other factor; thus, enhance user experience with the user interface (Bauchot: see ¶ 0002).  

As to claim 20, the rejection of claim 17 is incorporated. Greenspan, Colby, Bauchot, and Letchford further teaches: wherein the tracked movements of the user include eye movements, mouse movements and keyboard movements (Greenspan: see ¶ 0059; feedback is obtained with eye tracking.  ¶ 0060; the feedback includes user interactions with the dashboard).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 when considered as a whole is allowable over the prior art of record. Specifically, the prior art of record Greenspan, Colby, Bauchot, and Letchford fail to clearly teach or fairly suggest the combination of following limitations:
ranking the visualization of the visualizations first because of a common viewing of the visualization in subsequent viewing sessions of the dashboard by the user; 
feeding the heatmaps into a computer vision model to create a sequence of the visualizations looked at by the user by the computer vision model detecting the hotspots within the heatmap; and 
generating a new exploration or a new story in view of the concept tree diagram, wherein: the story or the exploration includes related datasets from the columns of datasets, 
the new exploration or the new story includes data not previously viewed before in the dashboard based on the concept tree diagram generated when the user interacted with previous dashboards, and 
the bounding boxes are generated around the hotspots through edge detection processes around edges of the hotspots.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Gupta et al (US 2019/0251707 A1) – A content saliency network that predicts the saliency of elements of a content item (Abstract).  The saliency map is displayed as a heat map (see ¶ 0007).  The system stores the pixel-level heat map for each content item as part of the eye gaze data; the system stores as part of the eye gaze data, any information from which the saliency score for each content element can be calculated (see ¶ 0043). 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179